Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed April 28, 2021, have been fully considered but they are not deemed to be persuasive.

Claim 1 has been amended to include the limitation that “the first command rotational speed of the electric motor decreases more rapidly than the second command rotational speed of the electric motor set by the electric motor control unit , when the first hydraulic cylinder and the second hydraulic cylinder are simultaneously operated” (last 7 lines, emphasis added). It is understood to be claiming that a (negative) rate of change of the first speed is higher than that a (negative) rate of change of the second speed. This rate of change is a change in the respective speeds divided by the corresponding change in time. It isn’t clear that Applicants arguments are addressing the above rates of change, but will be discussed in reference to these elements below. 

Applicant argues in several places that the command rotational speed setting unit doesn’t need to calculate the rate of change in order to control the rate of change of the first command speed itself, i.e. acceleration/deceleration (e.g. page 8 paragraph 5). Although this is correct, there must be some mechanism that assures the claimed differences in rates of change of the first and second speeds, under the claimed condition; but there is no such mechanism found in the disclosure and no such mechanism has been pointed out in the arguments (see below).

Applicant states “the command rotational speed setting unit selects an appropriate first command rotational speed taking into account inputs from sensors” (page 8 paragraph 3); and “can set how fast or slow the first command rotational speed is set”, “to thereby change how fast or slow the first command rotational speed changes” (page 8 paragraph 4). 


Applicant states “the command rotational speed setting unit can…access, for example, stored rotational speed acceleration(s)/deceleration(s), in order to set the first command rotational speed, such that the rate of change of this speed is governed by the stored acceleration(s)/deceleration(s)” (paragraph bridging page 8-9). There is no discussion of this in the disclosure, and directly contradicts the quote above (“the command rotational speed setting unit selects an appropriate first command rotational speed taking into account inputs from sensors”), since it is the inputs that set the first command rotational speed; and therefore it would be the change in inputs that sets the change of the first command rotational speed, from which the rate of change can be determined (although the system doesn’t apparently determine the rates of change).
Note that even if the command rotational speed setting unit does set the first command rotational speed with a specific rate of change, that rate of change is passed on through the other elements of the circuit (62A, 63, 64) to the electric motor control unit. Therefore, there is nothing to cause the electric motor control unit to output a second speed with a rate of change different from the rate of change of the first speed, when both cylinder are simultaneously operated (see last paragraph of discussion below).

Applicant states “the electric motor control unit sets “a second command rotational speed”” (paragraph bridging page 9-10) and therefore “the motor driver (sic) 
If “how fast or slow the speed is set” is referring to a sampling rate, then it’s true that the sampling rate can be set at a variety of values (although if the sampling rates for setting the  first and second speeds are substantially different, it is a waste of money and energy). But as shown above, changing the sampling rate will not change the rate of change of the second speed and therefore the conclusion is wrong.

A careful reading of the disclosure would suggest that the limiting circuit (66, 62B, 68) controls the Output Torque Determining Unit, which might cause the Output Torque Determining Unit to change the rate of change of its output (used to set the second speed) relative to the rate of change of its input (based on the first speed), under certain conditions. But under the claimed condition when both cylinder are simultaneously operated, the disclosure specifically states that the limiting circuit causes the Output Torque Determining Unit to not change its output relative to its input (“the lowering operation of the lift operation lever 11 and the operation of the second operation member 73 are performed simultaneously, the motor driver 61 cancels the power running torque limit control and allows the power running”; paragraph 49), and therefore under the claimed condition, there would be no difference in rates of change of the first and second speeds.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following: 
The specification states “when accelerating the command rotational speed, the command rotational speed setting unit 67 accelerates the command rotational speed with the command rotational speed acceleration Aa which is the acceleration of the command rotational speed. When decelerating the command rotational speed, the decelerates the command rotational speed with the command rotational speed deceleration Ab which is the deceleration of the command rotational speed” (paragraph 60; note that this may be repeated in other parts of the specification); which is wrong or at least misleading. The command rotational speed setting unit 67 only has inputs from sensors 55-58 and calculates a resulting command rotational speed. It does not calculate an acceleration or deceleration. Any acceleration or deceleration is due to changes in the inputs (i.e. operator inputs) from the sensors, and not from something that the command rotational speed setting unit 67 does. Note that the previous command rotational speed is nowhere recorded in the system, and therefore the command rotational speed acceleration or deceleration cannot be calculated.
The specification states “when accelerating the actual rotational speed, the motor driver 61 accelerates the actual rotational speed with the actual rotational speed acceleration Ba which is the acceleration of the actual rotational speed of the electric motor 18 by the controlling output. When decelerating the actual rotational speed, the motor driver 61 decelerates the actual rotational speed with the actual rotational speed deceleration Bb which is the deceleration of the actual rotational speed of the electric motor 18 by the controlling output” (paragraph 60; note that this may be repeated in other parts of the specification) which is wrong or at least misleading. Any actual rotational speed acceleration or deceleration doesn’t originate with the motor driver 61, but with changes in the inputs (i.e. operator inputs) from the sensors and the motor driver 61 never calculates an actual rotational speed acceleration or deceleration (since the previous actual command rotational speed isn’t recorded).

Claim Rejections - 35 USC § 112
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


1. The command rotational speed setting unit sets the command rotational speed based only on operator inputs (connected to sensors 55-58, paragraph 41, 46); and specifically the largest of individual command rotational speeds demanded by the operator inputs (paragraph 49). The command rotational speed setting unit does not calculate or monitor either of a command rotational speed deceleration or an actual rotational speed deceleration, especially since the previous command rotational speed and previous actual rotational speed are not recorded or inputted into the command rotational speed setting unit, and the current actual rotational speed is not known (as the current command rotational speed is needed to generate the current actual rotational speed; and it is needed to determine an actual rotational speed deceleration). 
Furthermore, the deceleration of the command rotational speed is created by the operator inputs, rather than the command rotational speed setting unit.
Therefore, the command rotational speed setting unit cannot possibly set the command rotational speed so that it decreases more rapidly than the actual rotational speed deceleration.

2. The rest of the system (including the elements in 61) sets the current actual rotational speed (i.e. it’s not set by the command rotational speed setting unit 67), based in part on the current command rotational speed (as e.g. input to 62A). But neither the command rotational speed deceleration nor an actual rotational speed deceleration is calculated or monitored. To calculate or monitor these decelerations, the 

3. When both cylinders are operated (i.e. simultaneous operations, claim 1 last 2 lines), the portion of the control including 66, 62VB, 68 and 64 no longer changes any values (due to the operation of 69, paragraph 49), such that the output of 64 is the input of 64. The rest of the control circuit is a standard follower feedback circuit, which causes the resulting value (i.e. actual rotational speed) to follow (i.e. closely match) the input (i.e. command rotational speed) and therefore would suggest that the decelerations would be approximately the same; rather than the command rotational speed deceleration is larger than an actual rotational speed deceleration, as claimed.
Note that during simultaneous operation, it would appear that any differences in respective decelerations would be due to changes in operator inputs, rather than what the control system does.
Note that if a standard follower feedback circuit supports the limitation, the claims would not be allowable over the prior art, since there are prior art that uses standard follower feedback circuits.
Claim 2 depends from claim 1, and therefore has the same 112a issues as above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745